        CCase 4:21-po-05092-JTJ Document 7 Filed 04/01/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 PO-21-5092-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           9712115
       vs.                                 Location Code: M13

 JULIA P. SHINKARENKO,                     ORDER

              Defendant.


      Based upon the United States’ unopposed motion to accept the defendant’s

payment of a $100 fine and $30 processing fee for violation 9712115 (for a total of

$130), and for good cause shown, IT IS ORDERED that the $130 fine paid by

the defendant is accepted as a full adjudication of violation 9712115.

      IT IS FURTHER ORDERED that the bench warrant issued on or about

March 4, 2021, is QUASHED.

      DATED this 1st day of April, 2021.
